Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2003

USA v. McNeil
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3192




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. McNeil" (2003). 2003 Decisions. Paper 484.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/484


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

             THE UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT

                             ___________

                             No. 02-3192
                             ___________


                   UNITED STATES OF AMERICA

                                   vs.

                        MARPESSA F. McNEIL

                                   Appellant.

                             ___________


     ON APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    (D.C. Criminal No. 01-cr-00599-1)
              District Judge: The Honorable John R. Padova

                             ___________

               Submitted Under Third Circuit LAR 34.1(a)
                            May 23, 2003

BEFORE: SCIRICA, Chief Judge, SLOVITER, and NYGAARD, Circuit Judges.

                          (Filed: June 4, 2003)

                             ___________

                      OPINION OF THE COURT
                           ___________
NYGAARD, Circuit Judge.

               This is an appeal by Marpessa McNeil from an order of the District Court

that imposed a two-level upward departure pursuant to U.S.S.G. § 3B1.3 because McNeil

abused a position of trust. McNeil, however, agreed to this enhancement by the terms of

the plea agreement. So, we will affirm.

               McNeil was charged with conspiracy (1) to defraud federally insured

financial institutions by fraudulent use of stolen credit information, in violation of Title

18 U.S.C. § 1344; and (2) to knowingly and with intent to use unauthorized access

devices and access devices issued to other persons in order to obtain automobiles worth

more than $1,000 each, in violation of Title 18 U.S.C. § 1029. McNeil signed and

entered into a written plea agreement with the government, pleading guilty to the

conspiracy count. McNeil now argues that the District Court improperly imposed the

two-level sentence increase for abuse of a position of trust. But the plea agreement

explicitly states:

               10. Pursuant to § 6B1.4 of the Sentencing Guidelines, the

               parties enter into the following stipulations under the

               Sentencing Guidelines

               ...

               c. The offense level is increased by 2 levels because the

               defendant abused a position of trust in a manner that



                                              2
             significantly facilitated the commission of the offense.

             U.S.S.G. § 3B1.3.

             By signing this plea agreement, McNeil specifically agreed that the abuse of

trust enhancement should be applied. McNeil is bound by the stipulation, and we will

affirm.




TO THE CLERK:

             Please file the foregoing opinion.




                                            /s/ Richard L. Nygaard
                                            Circuit Judge